Citation Nr: 0838472	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-23 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed post traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The appellant served in the United States Naval Reserve from 
April 1963 to September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The appellant is not shown to have a diagnosis of PTSD 
due to a verified stressor or a potentially verifiable 
stressor including a claimed assault during his service in 
the Naval Reserve.  



CONCLUSION OF LAW

The appellant is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In July 2004, prior to the rating decision on appeal, the RO 
sent the appellant a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The appellant was afforded time to respond before the RO 
issued the October 2004 rating decision on appeal.  

The Board accordingly finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The July 2004 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The July 2004 letter advised the appellant that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised him that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
claimant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the appellant before the rating action on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the appellant notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the July 2004 letter advised 
the appellant of the second and third Dingess elements 
(existence of a disability and connection between his service 
and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the appellant of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  

The service medical records and post-service VA medical 
records have been associated with the claims file.  Neither 
the appellant nor his representative has identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having existing records that 
should be obtained before the claims are adjudicated.  

The appellant has not been afforded a VA examination; 
however, the Board notes that under the recently published 
version of 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  

However, in the present case an examination is not required 
since the evidence of records fails to even suggest that the 
claimed PTSD is related to an event during the appellant's 
service. 38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).  

Finally, the appellant was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  
 
Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for claimed PTSD.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The appellant asserts that he is suffering from PTSD as a 
result of a reported sexual assault during his service in the 
Reserve when he was aboard a ship in Rhode Island in 1966.  

A November 2003 VA behavioral outpatient intake note stated 
that, in 1966, while on a ship in Rhode Island, the appellant 
was attacked by two other men while in the restroom.  One man 
held him down and beat him while the other man unzipped his 
pants. Because he tried to fight back they ran off, but he 
did not know who they were.  He also reported having had body 
bag dreams and dreams about the deaths of an elderly neighbor 
before service and his girlfriend who was murdered after 
service.  

The appellant also reported having had intrusive thoughts of 
friends who died in the Republic of Vietnam; these dreams 
also dealt with body bags being unloaded and "knowing" that 
his friends from high school were in them.  

The VA clinical psychologist diagnosed the appellant with 
rule out psychotic disorder and probable PTSD based on sexual 
assault and pre-military experiences.  The VA psychologist 
stated that he presented with a complicated psychiatric 
picture and a family history of psychiatric illness.  

Given the history and apparent perceptual difficulties, the 
examiner felt that it was possible that a pre-morbid 
psychiatric vulnerability was exacerbated by these 
cumulatively stressful experiences and that it was not clear 
at that point that the symptoms that he experienced were 
completely the result of post-traumatic response or a 
combinations of stressors, events and other psychiatric 
conditions.  It was also stated that much of the trauma-
related symptoms appeared related to pre-military experiences 
with death of a neighbor and perhaps exacerbated by the 
stress of serving in the military and sexual trauma 
encountered there.  The psychologist also stated that it was 
notable that he reported "wanting" to be engaged in battle 
in the Republic of Vietnam, but was "kept" from serving 
beyond stateside duty, suggesting that there might have been 
evidence of psychiatric difficulty during service.  

The appellant asserts that he experienced a physical or 
sexual assault during service.  The Board notes that a 
layperson is certainly competent to testify in regard to the 
onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

However, when the claimed stressor is not related to combat, 
the appellant's lay testimony, without more, will not be 
enough to establish the occurrence of the alleged stressor.  
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record usually must contain service 
records or other corroborative evidence that substantiates 
the appellant's testimony or statements as to the occurrence 
of the claimed stressors.  See West (Carlton) v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If the claim for PTSD is based upon personal assault, there 
are a number of types of evidence that may be considered in 
support of the claimed stressor incident even though the 
incident is not mentioned in the service personnel or medical 
records.  See M21-1, Part III, par. 5.14d; see also Cohen v. 
Brown, 10 Vet. App. 128 (1997) and YR v. West, 11 Vet. App. 
393, 399 (1998).  

When the claimed PTSD stressor is physical or sexual assault 
in service, credible supporting evidence may consist of a 
medical opinion, based on review of the evidence that the 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

In an October 2004 statement, a friend of the appellant 
stated that he had told her about an incident in Navy when he 
was sexually assaulted during the course of a phone 
conversation.  

However, without more specific information, the friend's 
statement alone cannot equate to an eyewitness account of the 
circumstances surrounding the claimed event or otherwise 
serve to independently corroborate that a sexual assault took 
place as reported to her by the veteran.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The statement, while providing some limited support for 
appellant's assertions, provides no details sufficient to 
establish when or where the reported incident took place.  

Significantly, to date, the appellant has not responded to 
requests by the RO for specific information about the claimed 
incident during service.  Other than the supporting lay 
statement, the only information recorded was in connection 
with VA medical attention when he was related that he had 
been attacked, beaten and apparently sexually assaulted in an 
incident aboard ship in Rhode Island in 1966.  

In reviewing the service personnel records and service 
treatment records, the Board initially notes that the 
appellant did not perform active service in the Navy.  He 
enlisted in the Naval Reserve in April 1963 and agreed to 
participate in the Reserve program with the NRSD 3-89(L) in 
Rochester, New York. until he commenced a period of active 
duty initially set to begin in April 1965.  He was 
administratively discharged at the convenience of the 
Government in September 1966.  

The personnel records show that he performed an initial 
period of active duty for training from August 25, 1963 to 
September 7, 1963 with the Recruit Training Command in 
Davisville, Rhode Island, a second period of active duty for 
training from December 22, 1963 to January 4, 1964 aboard the 
USS Joy (DE-585) in Chicago, Illinois , and a third and final 
period of active duty for training aboard the USS Mullinnix 
(DD-944) in Norfolk, Virginian from April 11 to April 24, 
1965.  

For the period from January 1, 1966 to March 31, 1966, the 
appellant is shown to have participated in nine total drills 
with no drills or active duty for training after April 8, 
1966.  In March 1966, it was noted that a medical discharge 
was pending on March 7, 1966.  On July 1, 1966, the appellant 
was transferred to the Commandant, Third Naval District 
pending Administrative discharge.  

A Report of Medical Examination dated on February 21, 1966 
shows that the appellant was found not to be qualified for 
retention in the "USNR."  It was noted that he had an 
"[a]uthenticated history of psychotic episode" that was 
considered to be disqualifying based on a conversation with 
his private physician.  By way of history, it was recorded 
for clinical purposes that he had experienced an episode of 
amnesia for 3-4 days in November 1965 when he started seeing 
a psychiatrist for treatment.  

On this record, without more from the appellant, the Board 
must conclude that there is no verified or potentially 
verifiable stressor to support the diagnosis of probable 
PTSD.  Simply stated, the occurrence of the specific in-
service stressful experience in 1996 in connection with the 
appellant's service cannot be independently corroborated by 
credible evidence, and the information provided by the 
appellant does not present any basis for further developing 
the record in this regard.  

The Board finds that, based on the personnel and medical 
records for his service in Naval Reserve, an event or 
incident as generally described by the appellant as occurring 
on board a Navy ship or during Naval service in Rhode Island 
in 1996 is not capable of being verified.  

In addition, the appellant does not have a clear diagnosis of 
PTSD, but instead one of probable PTSD.  The November 2003 VA 
clinical psychologist also stated that many of the 
appellant's trauma-related symptoms appeared related to pre-
military experiences with death of a neighbor that had 
perhaps been exacerbated by the stress of serving in the 
military and sexual trauma encountered there.  

Accordingly, based on the evidentiary record, the Board finds 
that the claim of service connection for PTSD must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent any credible evidence that a claimed in-service 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


